DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18 recites the limitation, “the active echo-cancelling device having a frequency-shift (δf*) and a gain of a variable gain amplifier (VGA) are selected to destructively interfere with electromagnetic radiation that is specularly reflected from the first side of the DOE;”. This limitation is grammatically incorrect. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"diffractive optical element (DOE)" in claim 1 (lines 2-3), claim 15 (lines 1-2), claim 16 (lines 1-4) and claim 18 (lines 2-3) 
“re-illumination element” in claim 1 (lines 3-5), claim 2 (lines 1-2) and claim 18 (lines 4-7)
“active echo-cancelling device” in claim 18 (lines 8-11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "one of the plurality of MRDs" in "an active echo-cancelling device connected to one of the plurality of MRDs".  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 20 also rejected under 35 U.S.C. 112(b) due to their dependency on rejected independent claim 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (US 5247843 A). 

Regarding claim 1, Bryan discloses 
A system for testing vehicular radar (system of Fig.2; Col. 5, line 68- Col. 6, line 9; “In closed loop mode, instrumentation 58 receives signals Via receiver module 134 directly or indirectly from the seeker of missile 14, processes the signals to recover non-stationary parameters, generates the carrier frequency and complex modulations necessary to mimic radar returns from targets and clutter, and transmits the generated signals with appropriate delays and phase and amplitude characteristics and doppler shifts via RF converter modules 118 to feeds 66.”), comprising: a diffractive optical element (DOE) (FIG. 2, element 70, “lens”) configured to diffract electromagnetic waves incident on a first side from a radar device under test (DUT) (Col. 5, line 68- Col. 6, line 9; “In closed loop mode, instrumentation 58 receives signals Via receiver module 134 directly or indirectly from the seeker of missile 14”, where in closed loop mode, the missile 14 transmit signals incident on a first side of the lens towards feeds, elements 66, which transmits the signals to receiver module 134); and a re-illumination element (FIG. 2, element 58; Col. 5, lines 44-50, “Instrumentation 58 for the system of the present invention is denoted as the "RF SCENE GENERATOR" in FIG. 2. Instrumentation 58 includes RF converter modules 118, signal synthesizer modules 122, an RF controller module 126 containing sequencer modules 130, a receiver module 134 having an RF synthesizer 138, and power supplies 142.”) adapted to receive the electromagnetic waves diffracted from the DOE from a second side (FIG. 2 depicts element 58 to receive the electromagnetic waves from a “missile under test” (i.e. “device under test” at element 134, “receiver module”, where the signals are diffracted from the second side of the lens 70 to feeds 66), the re-illumination element being adapted to transmit apparent angle of arrival (AoA) electromagnetic waves back to the DOE (Col. 3, lines 34-42, “The use of a compact range in an HIL system according to the present invention to vary the apparent angle of signals may manifest itself in many different structures and processes. For instance, the projection systems may vary the apparent angle (1) by physically moving the compact range reflector or lens about at least one axis of the range, (2) by moving the feeds, (3) by moving both the reflector or lens and the feeds, or (4) by moving neither (Stationary Approach).”, where by moving the feeds, the re-illumination element is adapted to transmit the AoA back to the lens).

Regarding claim 2, Bryan further discloses
The system of claim 1, wherein the re-illumination element is adapted to emulate an apparent target distance, or an apparent target velocity, or both (Col. 5, line 68- Col. 6, line 9; “In closed loop mode, instrumentation 58 receives signals Via receiver module 134 directly or indirectly from the seeker of missile 14, processes the signals to recover non-stationary parameters, generates the carrier frequency and complex modulations necessary to mimic radar returns from targets and clutter, and transmits the generated signals with appropriate delays and phase and amplitude characteristics and doppler shifts via RF converter modules 118 to feeds 66.”, where “doppler shifts” is tantamount to apparent target velocity).

Regarding claim 15, Bryan further discloses
The system of claim 1, wherein the DOE fosters reduction of the electromagnetic waves specularly reflected from its first side (Col. 3, lines 34-42; “The use of a compact range in an HIL system according to the present invention to vary the apparent angle of signals may manifest itself in many different structures and processes. For instance, the projection systems may vary the apparent angle (1) by physically moving the compact range reflector or lens about at least one axis of the range, (2) by moving the feeds, (3) by moving both the reflector or lens and the feeds, or (4) by moving neither (Stationary Approach).”, therefore, the “lens” (i.e. DOE) fosters reduction of electromagnetic waves specularly reflected from its first side by moving the lens and feeds).

Regarding claim 17, Bryan further discloses
The system of claim 1, further comprising: a controller comprising a memory that stores instructions, and a processor that executes the instructions, wherein the controller controls the re-illumination element and is configured to perform performance testing on the vehicular radar that includes a plurality of targets (FIG. 2, element 58; Col. 5, lines 44-50, “Instrumentation 58 for the system of the present invention is denoted as the "RF SCENE GENERATOR" in FIG. 2. Instrumentation 58 includes RF converter modules 118, signal synthesizer modules 122, an RF controller module 126 containing sequencer modules 130, a receiver module 134 having an RF synthesizer 138, and power supplies 142.”, where the controller module, 126, would inherently comprise a memory to store instructions and would include a processor to the execute the instructions to perform the controls of element 58).

Allowable Subject Matter
Claims 3-14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 3, Bryan (US 5247843 A) discloses 
The system of claim 1. However, Bryan fails to disclose wherein the re-illumination element further comprises: a plurality of modulated reflection devices (MRDs), each comprising: an antenna; a circulator; an in-phase-quadrature (IQ) mixer; and a variable gain amplifier (VGA). 
Shipley (US 20150369905 A1) discloses, a plurality of modulated reflection devices (MRDs) (Col. 6, lines 53-60, “FIG. 8b illustrates a top view of one exemplary embodiment of a slat. In this embodiment, each dipole element 91 within each slat has its own phase shifter 101, doppler modulator 102, gain amplifier 103, optional processor chip 104, and surface mount balun transformer 105. The processor chip 104 may control phase shifter 101, doppler modulator 102, and/or gain amplifier 103 based on the desired beam to be formed for transmission from the simulation device.”, where each “slat” (element 73 in Fig. 7) is an MRD). However, Shipley fails to disclose, each comprising: an antenna; a circulator; an in-phase-quadrature (IQ) mixer; and a variable gain amplifier (VGA). 

In reference to claim 3, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 3. Dependent claims 4-14 and 16 also allowable due to their dependency on claim 3. 

Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 18, Bryan (US 5247843 A) discloses [Note: what Bryan fails to disclose is strike-through]
A system for testing vehicular radar (system of Fig.2; Col. 5, line 68- Col. 6, line 9; “In closed loop mode, instrumentation 58 receives signals Via receiver module 134 directly or indirectly from the seeker of missile 14, processes the signals to recover non-stationary parameters, generates the carrier frequency and complex modulations necessary to mimic radar returns from targets and clutter, and transmits the generated signals with appropriate delays and phase and amplitude characteristics and doppler shifts via RF converter modules 118 to feeds 66.”), comprising: a diffractive optical element (DOE) (FIG. 2, element 70, “lens”) configured to diffract electromagnetic waves incident on a first side from a radar device under test (DUT) (Col. 5, line 68- Col. 6, line 9; “In closed loop mode, instrumentation 58 receives signals Via receiver module 134 directly or indirectly from the seeker of missile 14”, where in closed loop mode, the missile 14 transmit signals incident on a first side of the lens towards feeds, elements 66, which transmits the signals to receiver module 134); and a re-illumination element (FIG. 2, element 58; Col. 5, lines 44-50, “Instrumentation 58 for the system of the present invention is denoted as the "RF SCENE GENERATOR" in FIG. 2. Instrumentation 58 includes RF converter modules 118, signal synthesizer modules 122, an RF controller module 126 containing sequencer modules 130, a receiver module 134 having an RF synthesizer 138, and power supplies 142.”) adapted to receive the electromagnetic waves diffracted from the DOE from a second side (FIG. 2 depicts element 58 to receive the electromagnetic waves from a “missile under test” (i.e. “device under test” at element 134, “receiver module”, where the signals are diffracted from the second side of the lens 70 to feeds 66), the re-illumination element being adapted to transmit apparent angle of arrival (AoA) electromagnetic waves back to the DOE (Col. 3, lines 34-42, “The use of a compact range in an HIL system according to the present invention to vary the apparent angle of signals may manifest itself in many different structures and processes. For instance, the projection systems may vary the apparent angle (1) by physically moving the compact range reflector or lens about at least one axis of the range, (2) by moving the feeds, (3) by moving both the reflector or lens and the feeds, or (4) by moving neither (Stationary Approach).”, where by moving the feeds, the re-illumination element is adapted to transmit the AoA back to the lens), wherein the re-illumination element is adapted to emulate an apparent target distance, or an apparent target velocity, or both (Col. 5, line 68- Col. 6, line 9; “In closed loop mode, instrumentation 58 receives signals Via receiver module 134 directly or indirectly from the seeker of missile 14, processes the signals to recover non-stationary parameters, generates the carrier frequency and complex modulations necessary to mimic radar returns from targets and clutter, and transmits the generated signals with appropriate delays and phase and amplitude characteristics and doppler shifts via RF converter modules 118 to feeds 66.”, where “doppler shifts” is tantamount to apparent target velocity); 

a controller comprising a memory that stores instructions, and a processor that executes the instructions, wherein the controller controls the re-illumination element and is configured to perform performance testing on the vehicular radar that includes a plurality of targets (FIG. 2, element 58; Col. 5, lines 44-50, “Instrumentation 58 for the system of the present invention is denoted as the "RF SCENE GENERATOR" in FIG. 2. Instrumentation 58 includes RF converter modules 118, signal synthesizer modules 122, an RF controller module 126 containing sequencer modules 130, a receiver module 134 having an RF synthesizer 138, and power supplies 142.”, where the controller module, 126 would inherently comprise a memory to store instructions and would include a process to the execute the instructions to perform the controls of element 58).

Shipley (US 20150369905 A1) discloses, a plurality of modulated reflection devices (MRDs) (Col. 6, lines 53-60, “FIG. 8b illustrates a top view of one exemplary embodiment of a slat. In this embodiment, each dipole element 91 within each slat has its own phase shifter 101, doppler modulator 102, gain amplifier 103, optional processor chip 104, and surface mount balun transformer 105. The processor chip 104 may control phase shifter 101, doppler modulator 102, and/or gain amplifier 103 based on the desired beam to be formed for transmission from the simulation device.”, where each “slat” (element 73 in Fig. 7) is an MRD). 
However, Shipley fails to specifically disclose, an active echo-cancelling device connected to one of the plurality of MRDs, the active echo-cancelling device having a frequency-shift (6f*) and a gain of a variable gain amplifier (VGA) are selected to destructively interfere with electromagnetic radiation that is specularly reflected from the first side of the DOE. 

In reference to independent claim 18, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 18. Dependent claims 19 and 20 also allowable due to their dependency on claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AINA (US 20170270376 A1) is considered pertinent art as it discloses a diffractive optical element (Fresnel lens) which is used for both transmission and reception of signals. 
AINA discloses, 
a diffractive optical element (DOE) (FIG. 19, element 204, Fresnel Lens) configured to diffract electromagnetic waves incident on a first side from a radar device under test (DUT) (Paragraph 0082, “FIG. 19 is a block diagram of the sensor system 200. In general, the sensor system includes optics 204 (which may include both an input lens for reception and an output lens for transmission)”, where, in reception, the incident optical waves (i.e. electromagnetic waves) are incident on a first side of the Fresnel lens;”)
and a re-illumination element (FIG. 19, element 220, transmit laser) adapted to receive the electromagnetic waves diffracted from the DOE from a second side, the re-illumination element being adapted to transmit apparent angle of arrival (AoA) (Paragraph 0061, “The angle of arrival can be determined from the relative intensity of all the pixels in the detector array 106A. The technique is based on the known non-coherent Fresnel finding technique. In particular, the Fresnel lens located at the aperture of detector array 106A causes the transmittance of the radiation to vary continuously as a function of the incident angle.”) electromagnetic waves back to the DOE (Paragraph 0085, “In one specific configuration, and similar to as specified for LWR 102 above, the optics 204 may be embodied as a doublet Fresnel lens, and the detector array may be a two dimensional (2D) detector array of avalanche photodiodes (APDs) coupled to the Fresnel lens to convert the optical signal into a photocurrent. Output voltages and signals converted from the 2D detector array photocurrent by the sensor interface are employed with Fresnel equations in algorithms iterated by the processor to determine the range, azimuth, elevation).”, where “back to the DOE” is when the output signal coming out of 220 goes to the Fresnel lens for transmission.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648